             Case 3:20-cv-01484-PAD Document 1 Filed 09/17/20 Page 1 of 21


                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO


EFRAIN GONZALEZ;
YESSENNIA CANDELARIA AND
THEIR      CONJUGAL   COMMUNITY                     CIVIL NO.
BOTH BY THEMSELVES AND IN
DERIVATIVE CAPACITY OF ORGANIC                      DERIVATIVE ACTION; REIVERSHIP AND /
MED GROWERS, INC.                                   OR     JUDICIAL    ADMINISTRATION;
Plaintiffs                                          ACCOUNTABILITY;        INJUNCTION;
                                                    FRAUD; VIOLATION OF FIDUCIARY
v.                                                  DUTIES;     TORTS;    DECLARATORY
                                                    JUDGEMENT; DISQUALIFICATION OF
OMG PUERTO RICO LLC; ORGANIC MED                    LEGAL REPRESENTATIVES
GROWERS,     INC.;  JUAN ALVAREZ;
RONALD S. CASTILLO,CANDY CASTILLO
AND THEIR CONJUGAL COMMUNITY;
MARTIN AVILES, CARMEN AVILES AND
THEIR      CONJUGAL      COMMUNITY;
JEFFREY SWETNAM, JANET SWETNAM
AND THEIR CONJUGAL COMMUNITY;
RAY PITRE; GEORGE STADLER, JANE
STADLER AND        THEIR   CONJUGAL
COMMUNITY; ROY CHU, JANE CHU AND
THEIR CONJUGAL COMMUNITY;
WILLIAM ZEICHNER, ROSE ZEICHNER
AND THEIR CONJUGAL COMMUNITY;
FÉLIX ROSA, JANE ROSA AND THEIR
CONJUGAL COMMUNITY;
Defendants



                                         COMPLAINT

TO THE HONORABLE COURT:

        COMES NOW Efrain Gonzalez, Yessennia Candelaria, and their conjugal community

partnership, without waiving any applicable defense or objection, trough the undersigned attorney,

states, alleges and prays as follows:

     Before the Honorable Court is Plaintiff’s primary request for a derivative action seeking

enforcement to protect Organic Med Growers, Inc rights and assets under the Puerto Rico General

                                                                                                1
            Case 3:20-cv-01484-PAD Document 1 Filed 09/17/20 Page 2 of 21


Corporation Act and the fraudulent illegal actions against the business of the corporation by defendants.

Defendants have continued acting against Organic Med Growers, Inc., (we make reference to case Civil

No. 3:20-CV-01258 where the same directors alleged being a majority fraudulently). Not only

defendants have illegally acted to remove the plaintiffs as directors from the OMG, Inc. corporate

structure, but recently created another corporation, OMG Puerto Rico LLC and merged with Organic

Med Growers, Inc. with the only intention to dissolve Organic Med Growers, Inc. and steal the most

valuable assets of the corporation, two licenses of medicinal Cannabis; one for manufacture (CM-2019-

167) and one for cultivation (CM-2019-168), that will cause irreversible damages to Organic Med

Growers Inc. The licenses are the most valuable assets of the corporation.

   I. JURISDICTION AND VENUE OF THE COURT

   The jurisdiction and competence of this Honorable Court over the title lawsuit arises in accordance

with the provisions of 28 U.S. Code § 1332, Diversity of citizenship. Supplemental Jurisdiction comes

from Article 12.06 of the Corporation General Law of 2009 on Derivative Action of the corporation.

(14 L.P.R.A. § 3786).

   II. PARTIES

   1. The co-plaintiffs, Efraín González, married to Yessennia Candelaria, both of legal age, doctors

       in medicine and residents of Rockling, California, (but Efrain Gonzalez is 6 months in each

       place). He and his wife are the majority shareholders with more than 51% in agreement with

       their invention as owners, effort and investment in Organic Med Growers, Inc. Their address is

       2346 Clubhouse Drive, Rockling, California 95765. In Puerto Rico Efraín González known

       address is Sector Playa # 5 Calle Salmon, Ponce, Puerto Rico 00716.

   2. Organic Med Growers, Inc., hereinafter Organic, is a corporation organized under the Puerto

       Rico Corporations Law, with registration number 380737 in the Department of State, Division

       of Corporations, whose physical and postal address is Number 5 Calle Salmon, Ponce, Puerto


                                                                                                       2
        Case 3:20-cv-01484-PAD Document 1 Filed 09/17/20 Page 3 of 21


   00716; It was recently assigned as the address of the resident agent CT Corporation System at

   361 San Francisco St. 4th Floor, San Juan, PR 00901. The directors and officers currently listed

   and registered in the Department of State were illegally designated. (EXHIBIT 1)

3. OMG Puerto Rico LLC is a corporation organized under the Puerto Rico Corporation Law, with

   registration number 445325 in the Department of State, Division of Corporations, with physical

   and postal address of the resident agent CT Corporation System in 361 San Francisco St. 4th

   Floor, San Juan, PR 00901. It was created as a subterfuge to defraud Organic Med Growers,

   Inc. (EXHIBIT 2)

4. Juan Alvarez - He is a person who is not a shareholder, nor co-owner, nor participant of the

   Organic Med Growers, Inc. corporation, who by fraud currently appears as a member of the

   illegally appointed Board of Directors. His address is 180 C / José Fidalgo Diaz, Apt. 1401, San

   Juan, PR 00926.

5. Ronald Steven Castillo and his wife, Candy Castillo, the later whose existence is real and

   known but plaintiff does not recall her name so at this time named as Candy Castilo (believed to

   have the nick name Candy), both forming a legal conjugal community between them - Mr.

   Castillo is a person who is not a shareholder or participant of Organic Med Growers, Inc, but he

   was hired by Efrain Gonzalez to be in charge of the construction of the facilities for the

   business. Fraudulently he currently appears as a member of the also illegally named Board of

   Directors of Organic Med Growers, Inc. His physical address is Mansiones del Monte A-1,

   Ponce, PR 00732. His postal address is PO Box 10042, Ponce, PR, 00732.

6. Martin Aviles and his wife Carmen Aviles, both form a conjugal partnership. Mr. Aviles, alleged

   director of the board, listed his physical address at Calle Salmón, Playa de Ponce Lote 5 # Bulk,

   Ponce, PR, 00716. Their postal address is 100 Katelynn Circle, Natchitoches, LA, 71457.

7. Jeffrey Swetnam and his wife Janet Swetnam, both form a conjugal partnership. Mr. Swetnam,


                                                                                                  3
         Case 3:20-cv-01484-PAD Document 1 Filed 09/17/20 Page 4 of 21


   alleged director of the board, listed his physical address at Calle Salmón, Playa de Ponce Lote 5

   # Bulk, Ponce, PR, 00716. Their postal address is 4096 Bridgewater Lane, Fayetteville, AR,

   72703.

8. Ray Pitre. Mr. Pitre, alleged director of the board, listed his physical address at Calle Salmón,

   Playa de Ponce Lote 5 # Bulk, Ponce, PR, 00716. His postal address is PO Box 16014, Sugar

   Land, TX, 77496.

9. George Stadler and his wife Jane Stadler, both form a conjugal partnership. Mr. Stadler, alleged

   chairman of the board, listed his physical address at Calle Salmón, Playa de Ponce Lote 5 #

   Bulk, Ponce, PR, 00716. Their postal address is 64 Cannonball Court, Inlet Beach, FL, 32461.

   At present, the real name of Gorge Stadler wife is unknown, but she is real by knowledge. Her

   name will be substituted after discovery.

10. Roy Chu and his wife Jane Chu, both form a conjugal partnership. Mr. Chu, alleged director of

   the board, listed his physical address at Calle Salmón, Playa de Ponce Lote 5 # Bulk, Ponce,

   PR, 00716. Their postal address is 8190 Landing South, Atlanta, GA, 30350. At present, the real

   name of Roy Chu wife is unknown, but she is real by knowledge. Her name will be substituted

   after discovery.

11. William Zeichner and his wife Rose Zeichner, both form a conjugal partnership. Mr. Zeichner

   alleged is an alleged shareholder. Their address is unknown. At present the name of Mr.

   Zeichner’s wife is unknown, and she is under the fictitious name as Rose Zeichner. Her name

   will be substituted after discovery.

12. Felix Rosa and his wife Jane Rosa, both form a conjugal partnership. Mr. Rosa is an alleged

   shareholder. Their address is unknown. At present the name of Mr. Rosa’s wife is unknown, and

   she is under the fictitious name as Jane Rosa. Her name will be substituted after discovery.




                                                                                                    4
         Case 3:20-cv-01484-PAD Document 1 Filed 09/17/20 Page 5 of 21


III. STATEMENT OF MATERIAL FACTS

13. Organic Med Growers, Inc. is a corporation dedicated to providing health services through

   production of medicinal Cannabis products.

14. Organic Med Growers, Inc. is authorized by the Department of Health to produce, distribute

   and supply medicinal Cannabis products to dispensaries that have pharmacy functions for the

   sale of medicinal Cannabis products. The business is a highly regulated activity and deals with

   the health of patients with licenses to acquire medicinal Cannabis. Organic Med Growers, Inc.is

   an activity of public interest.

15. Organic Med Growers, Inc., possess two licenses for medicinal Cannabis, one for manufacture

   (CM-2019-167) and one for cultivation (CM-2019-168) emitted in 2019 by the Department of

   Health, Office of Medical Cannabis.

16. The license process before the Department of Health is a rigorous one, meaning that the licenses

   are the most precious assets of Organic Med Growers, Inc., which warrant the potential for the

   business growth.

17. Co-plaintiff Efrain Gonzalez is the founder of the functions of Organic Med Growers, Inc.

   business, who came with the idea and dealt since the beginning with the puzzles to create the

   business. Gonzalez had to cope with Hurricane Maria; the suicide of the chemist Alberto

   Jaramillo; 2020’s earthquakes; and the Covid-19 pandemic. Also, he had to deal with Ronald

   Steven Castillo responsibilities in the construction process, which has not finished the

   construction phase.

18. At the end of 2019 and the beginning of 2020, some investors, that are co-defendants, except

   Ronald S. Castillo and Juan Alvarez (this last one was not in the scenario yet), were trying to

   reach certain agreements with Efrain Gonzalez, alleging “as minorities in the corporation” that

   they wanted to move forward with the business, including to sell their shares or that Plaintiffs


                                                                                                  5
        Case 3:20-cv-01484-PAD Document 1 Filed 09/17/20 Page 6 of 21


   sell theirs or part of their shares to other investors. (EXHIBIT 3) This group minimized the

   serious catastrophic effects of hurricane Maria, the suicide of the chemist, the earthquakes and

   the pandemic, along with the slowness of Mr. Castillo in the construction, but questioning

   Efrain Gonzalez.

19. The minority shareholders, Martin Aviles, Jeffrey Swetnam, Ray Pitre, George Stadler and Roy

   Chu were being represented in the negotiations at that time by the McConnell Valdes law firm.

   Even McConnell Valdes attorneys sent Efrain Gonzalez an agreement that his clients (natural

   persons not a corporation), wanted to reach at that time as a minority (EXHIBIT 4).

20. At the time of those negotiations, at the end of 2019 and early 2020, the Board of Director of

   Organic Med Growers Inc. was composed of Efrain González as president and treasurer and

   Ronald S Castillo as secretary and vice-president (EXHIBIT 5).

21. Suddenly, on June 12, 2020, defendants made an “Unanimous Written Consent of The Board of

   Directors of Organic Med Growers Inc.”, where they agree to merge the Organic Med Growers,

   Inc. with and into OMG Puerto Rico LLC. (the “Merger Agreement”). The same participants of

   the said document repeated the merger as stockholders titled “Organic Med Growers Inc.

   Written Consent in Lieu of Meeting of the Stockholders June 12, 2020. Also, we include Felix

   Rosa and William Zeichner because they voted as alleged shareholders in the merging

   agreement by stockholders. They also acted against Organic Med Growers, Inc. objectives.

   EXHIBITS 6a and 6b.

22. The illegal elected directors did not notify Efrain Gonzalez or Yessennia Candelaria of the

   meeting for the agreement to merge Organic Med Growers, Inc. with another corporation. They

   are repeating the same wrongful conduct as when, as minority participants or “shareholders”,

   fraudulently brought non stockholders as back up to create a majority for the purpose to remove

   Efrain and Yessennia from the Board of Directors. (we make reference to case Civil No. 3:20-


                                                                                                 6
         Case 3:20-cv-01484-PAD Document 1 Filed 09/17/20 Page 7 of 21


   CV-01258).

23. The fact is that defendants created a new corporation named OMG Puerto Rico LLC and are

   presently intending to merge it with Organic Med Growers, Inc. If the Cannabis Regulation

   Board of the Department of Health approves the merger in order to transfer Organic Med

   Growers license to OMG Puerto Rico LLC, then the merging act will take over as stated in the

   “Unanimous” Shareholders Agreement and Corporate Resolution done on June 12, 2020, which

   we respectfully consider a fraudulent scheme to eliminate or dissolve Organic Med Growers,

   Inc, and the plaintiffs proprietary rights, with the intention to transfer Organic Med Growers,

   Inc, licenses to OMG Puerto Rico LLC. Again, the act per se is illegal, but moreover, it is

   important to understand that they did not have the power and authority to do so because they are

   not the majority of stockholders.

24. Both documents previously described as Exhibit 6a and 6b shows that the same directors and

   the same stockholders participated as members of Organic Med Growers, Inc. to merge it to the

   new corporation created by them, OMG Puerto Rico LLC, of which they are also in the same

   positions as directors and stockholders. Such an action is contrary to law.

25. The real fact is that defendants created the corporation OMG Puerto Rico LLC, that will use the

   same building and same assets property of Organic Med Growers, Inc. and to do the same

   functions and objectives of the later, without any other excuse than to make Organic Med

   Growers, Inc. disappear and transfer the licenses, affecting the original corporation and

   eliminating the plaintiffs with an arbitrary monetary amount. Plaintiffs were not notified of the

   meeting to determine the merger. There is no real need for the merging. The merger does not

   benefit Organic Med Growers, Inc.

26. There is no real and tangible excuse to create a new corporation that will do the same function

   and business that Organic Med Growers, Inc. was doing until the sequestration of the business


                                                                                                  7
         Case 3:20-cv-01484-PAD Document 1 Filed 09/17/20 Page 8 of 21


   by the illegal directors.

27. It is a fact that co-defendants Martin Aviles, Jeffrey Swetnam, Ray Pitre, George Stadler, Roy

   Chu, Juan Alvarez and Ronald S Castillo violated their fiduciary duties and acted in bad faith.

   We include Felix Rosa and William Zeichner because they voted as alleged shareholders in the

   merging agreement by stockholders. They also acted against Organic Med Growers, Inc.

   objectives.

28. In relation to the merge, their bad faith is in violation of Article 4.05 of the Puerto Rico General

   Corporations Law of 2009.

29. The purpose of organizing OMG Puerto Rico LLC is to transfer the licenses and steal the

   business for the distribution of produced Cannabis products to be distributed to dispensaries that

   Organic Med Growers Inc. have been doing business with.

30. At the same time, Martin Aviles, Jeffrey Swetnam, Ray Pitre, George Stadler, Roy Chu, Juan

   Alvarez and Ronald S. Castillo are eliminating Efrain Gonzalez and Yessenia Candelario as

   stakeholders. They are carrying out an illegal phase out of Organic Med Growers, Inc to transfer

   to OMG Puerto Rico LLC the entire business, transfer the Organic most valuable assets, the

   licenses, destroying the finality for which Organic Med Growers Inc. was created. At the same

   time, the above-mentioned group and the new corporation are depriving plaintiffs of their

   proprietary rights.

31. Also, when defendants took over the direction of Organic Med Growers Inc., they closed the

   manufacture of the company to affect the business, act that we understand was to devaluate

   Organic Med Growers Inc. as part of the scheme to continue with the changes toward the

   merge.

32. The potential of Organic Med Growers Inc. business is evident because Efrain Gonzalez is still

   receiving calls from many dispensaries requesting the corporation Medicinal Cannabis


                                                                                                      8
         Case 3:20-cv-01484-PAD Document 1 Filed 09/17/20 Page 9 of 21


   products, but defendants have truncated that potential for Organic Med Growers, Inc. This

   support the allegation of a fraudulent scheme created by defendants with the only intention to

   affect Organic Med Growers Inc. name and push OMG Puerto Rico LLC to surface.

33. The actions of the individual co-defendants, Martin Aviles, Jeffrey Swetnam, Ray Pitre, George

   Stadler, Roy Chu, Juan Alvarez and Ronald S. Castillo constitute a violation of the fiduciary

   duties imposed by 14 L.P.R.A. sec. 3563. Said codefendants have neglected their duty of loyalty

   to the corporation that they administer, 14 L.P.R.A. see. 3564, for the purpose to derive personal

   benefit after dissolving the first corporation.

34. As it also surfaces from EXHIBITS 6a and 6b, the merger effective date will take place when

   the Medicinal Cannabis Regulatory Board of the Department of Health of Puerto Rico approves

   such merger, so the fraudulent and illegal merge can still be stop.

35. If the Department of Health Medicinal Cannabis Regulatory Board comes to the knowledge that

   the reason for transferring the business from Organic Med Growers Inc., to OMG Puerto Rico

   LLC responds to the intention to support a competing business and deprive Organic Med

   Growers, Inc of its business and licenses, and affecting proprietary rights, providing

   information to the agency hiding the real story, it will not allow the transfer of the licenses

   because is prohibited by 14 L.P.R.A. § 3565.

36. In the other hand, it is also a fact that defendants in the Agreement and Plan of Merger, which is

   part of EXHIBITS 6a and 6b, agree that in the effective date, the outstanding stock of the

   merging corporation shall be automatically cancelled without the necessity of any action on the

   part of the holder and Efrain Gonzalez and Yessennia Candelaria, shareholders of the common

   stock of the merging corporation shall receive each, as cash consideration in exchange for their

   stock ownership, $125,000.00 each. This arbitrary buy out is illegal, because it was agreed

   under the same fraudulent scheme of the directors that decided in the merger. Again, we sustain,


                                                                                                    9
        Case 3:20-cv-01484-PAD Document 1 Filed 09/17/20 Page 10 of 21


   they are not a majority.

37. Having the defendant stated its intention to definitively transfer the operations of Organic Med

   Growers, Inc. to OMG Puerto Rico LLC and deprive plaintiffs from the Medicinal Cannabis

   business, dissolving a corporation that has already the licenses required to continue operations,

   we appear before the Court in search of a remedy to avoid the above illegal actions.

IV. FIRST CAUSE OF ACC1ON: DERIVATIVE ACTION. INJUNCTION

   AND / OR ORDER TO REFRAIN FROM DOING AND SINDICATURE AND / OR

   JUDICIAL ADMINISTRATION

38. All the alleged facts above are incorporated by reference to this cause of action.

39. A derivative action is two causes of action: it is an action to compel the corporation to sue and it

   is an action brought by a shareholder on behalf of the corporation to redress harm to the

   corporation. Aronson v. Lewis, 473 A.2d 805, 811 (Del. 1984).

40. A derivative action allows shareholders to monitor and redress harm to the corporation caused

   by management where it is unlikely that management will redress the harm itself. Meyer v.

   Fleming, 327 U.S. 161, 167 (1946). The purpose of the derivative action is to place in the hands

   of the individual shareholder a means to protect the interest of the corporation from the

   misfeasance and malfeasance of ‘faithless directors and mangers’” (quoting Cohen v. Beneficial

   Indus. Loan Corp., 337 U.S. 541, 548 (1949)); Kamen v. Kemper Fin. Servs., Inc., 500 U.S. 90,

   95 (1991) (same); Jones v. H. F. Ahmanson & Co., 1 Cal. 3d 93 (1969). Thus, ‘the action is

   derivative, i.e., in the corporate right, if the gravamen of the complaint is injury to the

   corporation, or to the whole body of its stock or property without any severance or distribution

   among individual holders, or if it seeks to recover assets for the corporation or to prevent

   the dissipation of its assets.”).

41. Rule 23.1 of the Federal Rules of Civil Procedures deals with derivative actions. However, the


                                                                                                     10
        Case 3:20-cv-01484-PAD Document 1 Filed 09/17/20 Page 11 of 21


   jurisprudence has determined that the state statutes on derivative actions are favored. The

   Puerto Rico General Corporations Rule 12.6 states on the derivative action.

42. In this claim, the aforementioned facts reveal the existence of a plan arranged by co-defendants,

   Martin Aviles, Jeffrey Swetnam, Ray Pitre, George Stadler, Roy Chu, Juan Alvarez and Ronald

   S. Castillo to deprive Organic Med Growers, Inc. of all assets and value, and transfer them to

   OMG Puerto Rico LLC, a recently crated entity, wholly created by them. The purpose of such

   conduct is fraudulent to the plaintiffs and ultimately destroys Organic Med Growers, Inc.,

   without any valid business reason.

43. This claim is not a collusive action; it brings a real controversy that affects Organic Med

   Growers, Inc. and seeks to avoid real and palpable irreversible harm to the corporation.

44. Plaintiffs have made efforts to convince the defendants of their wrongdoing, directly to

   themselves and through their legal representation, and have tried to negotiate in the best interest

   of Organic Med Growers Inc and the business, but defendants insists, without any valid

   business reason, in dissolving Organic Med Growers Inc., knowing that they are not a majority,

   but by fraud.

45. The conduct of the defendant’s as officers is contrary to their fiduciary duties and loyalty

   towards Organic Med Growers, Inc. What is intended is to undermine Organic Med Growers,

   Inc. and transferring its assets to OMG Puerto Rico LLC, which is a different company, but

   managed by the same directors that entered to manage illegally Organic Med Growers, Inc.

   (facts claimed in a separate case, Civil No. 3:20-CV-01258 where we stand that defendants are a

   minority illegally imposed by them as a majority of shareholders)

46. The plaintiffs’ asserts that the co-defendant officers did not adequately represent Organic Med

   Growers, Inc. interests; codefendants have a clear conflict of interests they are shareholders and

   officers of OMG Puerto Rico LLC, who is a competitor of Organic Med Growers, Inc.


                                                                                                   11
        Case 3:20-cv-01484-PAD Document 1 Filed 09/17/20 Page 12 of 21


47. Article 2.03 of the Puerto Rico General Corporations Law of 2009 states as follows:

   “Exercise of management for the benefit of the corporation. (14 L.P.R.A. § 3523). The authority
   and powers conferred on any corporation organized under the laws of the Commonwealth of
   Puerto Rico or its directors and officers, by law or in the certificate of incorporation or
   instrument of equal force and vigor, or in the corporate bylaws, shall be enjoyed and shall be
   exercised by the corporation or by the directors or officers, depending on the case, for the
   benefit of the shareholders of the corporation and for the prudent management of their
   businesses and affairs, as well as for the promotion of its objectives and purposes.”

   A director or administrator who violates these duties is breaking the law and as a consequence is

   exposed to personal responsibility.

48. The term fiducia is important. As part of corporate law, it has been recognized that the directors

   and officers are in a fiduciary relationship with the corporation and its shareholders. C.E. Díaz

   Olivo, Corporaciones, San Juan, Publicaciones Puertorriqueñas, 2005. See also Epstein v. F. &

   F. Mortgage Corp., 106 DPR 211 (1977). This is because in them there is a faith and a trust that

   must correspond to acts in favor of the best interests of the corporation. L.M. Negron

   Portillo, Puerto Rican Corporate Law, 2nd ed., 1996, p. 212.

49. Co-Plaintiffs Efrain González and Yessennia Candelaria request to assume the representation of

   Organic Med Growers, Inc. in this lawsuit, because in character, both are the only shareholders

   of Organic Med Growers, Inc. who have no conflict of interest with as they have no connection

   whatsoever with OMG Puerto Rico LLC.

50. The plaintiffs have been majority shareholders of Organic Med Growers, Inc. for all period

   relevant to the present cause of action; willing to negotiate with defendants the best for the

   corporation, with no other option but to file this lawsuit. They have acted diligently to try to

   keep abreast the evolution of Organic Med Growers, Inc., economic situation, share it with

   clean hands before this Court and they are ideal representatives of the company. Sanfeliz et als.

   v. Junta de Directores de Firstbank Corporate, 2015 T.S.P.R. 61; Carlos E. Diaz Olivo,

   Corporaciones, 2016, pag., 422.


                                                                                                   12
                Case 3:20-cv-01484-PAD Document 1 Filed 09/17/20 Page 13 of 21


       51. The precept follows three primary responsibilities that correspond to officers and directors of a

           corporation. These are: (1) the obligation to act within the framework of its authority, (2) the

           duty of care, and (3) the duty of loyalty, which in turn appear specifically delineated in the

           Articles 4.03, 4.04 and 4.05 of the law.1

       52. Article 4.03 of the Puerto Rico General Corporations Law dictates the director’s standard of

           care on their fiduciary duties. But in any case, their actions can not involve gross negligence,

           fraud or conflict of interest. EC. Díaz Olivo, Corporaciones, San Juan, Publicaciones

           Puertorriqueñas, 2005, p. 109. Defendants acted with gross negligence, fraud and have conflict

           of interest.

       53. Not complying with these duties inherent in their functions towards the corporation could

           generate personal responsibility to directors and officers. However, this responsibility will occur

           exclusively with regard to the corporation and only if it suffers damages as consequence of that

           brokenness. We respectfully understand that defendants committed gross negligence exercising

           their duties towards Organic Med Growers, Inc.

       54. A Derivative action is an equity-based remedy used to vindicate the rights of a corporation,

           when the people called to do it don't. J.F. Gierbolini Bonilla, Derivative action as a mechanism

           of control and monitoring in Puerto Rico, 1 U.P.R. Bus. L.J. 81 (2010), p. 82. The shareholder

           should present it, not to avoid or remedy a damage, injury, breach or abuse towards him, but

           towards the corporation. The Law of Corporations require that any derivative action be

           specifically allege in the complaint the condition of plaintiff's shareholder.

       55. State law controls the determination of whether an action is derivative or direct in diversity

           actions brought in federal court. Sax v. World Wide Press, Inc., 809 F.2d 610, 613 (9th Cir.

           1987) (characterization of an action as derivative or direct question of state law); Seidel v.

1
    Articles 4.04 and 4.05 of the Puerto Rico General Corporations Law, 14 LPRA § 3564 and 3565, respectively, include the
     duty of loyalty, as well as the rules associated with conflict of interest.

                                                                                                                        13
        Case 3:20-cv-01484-PAD Document 1 Filed 09/17/20 Page 14 of 21


   Allegis Corp., 702 F. Supp. 1409 (N.D. Ill. 1989) (same); Gadd v. Pearson, 351 F. Supp. 895

   (M.D. Fla. 1972) (same); Sybold v. Groenink, 2007 WL 737502, at *5-6 (S.D.N.Y. Mar. 12,

   2007).

56. Under Article 7.16. of the Puerto Rico General Corporation Law, the court can appoint a

   judicial administrator, not only for director’s vacancy issues, but for other causes (14 LPRA

   §3656).

57. Under Article 7.20 of the Puerto Rico General Corporation Law, the court can appoint a special

   Master to determine the number of shareholders and their percentage of ownership and to

   supervise the election of the board of directors. (14 LPRA §3670). Plaintiffs believe that such

   order will resolve in the clarifications of all matters and controversies in the instance case.

58. We request the court to appoint a judicial administrator due to the conflict of interest of

   defendants and the positions they obtained by fraud. Rule 4.05 of the Puerto Rico General

   Corporations Law.

59. In addition, the Rules of Federal Procedures authorize federal courts to use any provisional

   remedy available to state courts in the state the federal court sits in. Rule 64.

60. Under Rule 32 LPRA Apendix V, Rule 56.1 of the Puerto Rico Rules of Civil Proceedings, it

   gives the court the general principles for provisional remedies; the rule states as follows:

   “In all lawsuits before or after sentencing, by motion of the complaining party, the court may
   issue any provisional order that is necessary to ensure the effectiveness of the sentence. The
   court may grant the seizure, the seizure of funds in the possession of a third party, the
   prohibition to dispose of, the claim and delivery of personal property, receivership, an order to
   make or desist from making any specific acts, or may order any other measure it deems
   appropriate, according to the circumstances of the case. In every case in which a provisional
   remedy is requested, the court Rules of Civil Procedure of Puerto Rico considers the interests of
   all parties and will provide as required by justice.”

61. Directors can be criminally liable under the Puerto Rico Penal Code of 2012, as amended, and

   under US federal law, for acts that constitute theft, fraud, or bribery. For example, the Penal

   Code establishes a fixed imprisonment term of eight years if a person is found guilty of fraud.
                                                                                                     14
        Case 3:20-cv-01484-PAD Document 1 Filed 09/17/20 Page 15 of 21


   In the case of bribery, the term of imprisonment for the person offering the bribe and for

   receiving it is eight years. The court could order an investigation by the pertinent Department of

   Justice division. It is important to seek who was the person that forged forged signatures of

   Efrain Gonzalez and Yessennia Candelaria in a stockholder’s agreement submitted to us by

   attorney Francisco J. Pavia of McConnell Valdes.

V. SECOND CAUSE OF ACC1ON: ACCOUNTABILITY AND AUDIT

62. All the previously mentioned facts are incorporated by reference to this cause of action.

63. To determine the magnitude of the damage caused to Organic Med Growers, Inc. by the actions

   of the co-defendants, it is necessary that the court order rendering of account. It is requested. to

   the Honorable Court that an independent audit of Organic Med Growers, Inc. be ordered by the

   Court. To these effects, this Honorable Court is requested to order the defendant allow

   examination and analysis by the plaintiffs of all books and documents of Organic Med Growers

   Inc. and OMG Puerto Rico LLC.

64. The violation of the fiduciary duties and loyalty by defendants to Organic Med Growers, Inc.,

   which will destroy the corporation business and the corporation itself, amount to damages not

   less than $6,000.000.00.

VI. THIRD CAUSE OF ACTION: DECIARATORY JUDGMENT. FRAUD AND CONFLICT OF

       INTEREST; TORTS

65. All the above alleged facts are incorporated by reference to this cause of action.

66. This Court is requested to issue a judgment that thus declares invalid the Corporate Resolutions

   and the agreement of stakeholders to merge Organic Med Growers, Inc. with OMG Puerto Rico

   LLC.

67. We initially pleaded that defendants had no authorization or capacity to remove the plaintiffs as

   directors of Organic Med Growers, Inc. The same situation of impediment arises in their act to


                                                                                                    15
        Case 3:20-cv-01484-PAD Document 1 Filed 09/17/20 Page 16 of 21


   merge Organic Med Growers Inc. with OMG Puerto Rico LLC. This action is fraudulent and

   illegal because co-defendant directors of Organic Med Growers, Inc. acted to merge it with

   OMG Puerto Rico LLC, an entity in which they are the sole shareholders and directors. In the

   merging agreement, they stated that Organic Med Growers, Inc. will cease to exist. The conflict

   of interest is clear and unequivocal.

68. We respectfully request this Honorable Court to stay all actions and procedures by defendants

   seeking the merger and dissolution of Organic Med Growers Inc. until the final disposition on

   of the instant case.

69. Fraud done by a named director. Ronald S. Castillo. At the beginning of negotiations, at the end

   of year 2019, one of the alleged stockholders, Ronald Steven Castillo was a director of Organic

   Med Growers, Inc. along with plaintiff Efrain Gonzalez as President. For that time, Mr. Castillo

   sold his propriety rights (“shares and or participation”) in the corporation to four new investors

   (Roy Chu, George Stadler, Felix Rosa and William Zeichner) for which he receives a first

   installment $66,666.00. Now, Mr. Castillo is an “alleged stockholder” of Organic Med Growers,

   Inc, aside with the first group represented by McConnell Valdes that are using the nonexistent

   shares of Castillo to allege majority. They are doble counting Mr. Castillo’s alleged shares or

   participation in order to justify their erroneous position of having a majority. With such illegal

   and fraudulent act, the “alleged stockholders” held a meeting under Rule 7.17 of the Puerto

   Rico General Corporations Act to remove Efrain Gonzalez and Yessenia Candelaria from the

   Board of Directors, by majority votes, overpassing the unanimous requirement to elect a new

   Board of Directors when the positions are not vacant as stated in Rule 7.01 of the Puerto Rico

   General Corporations Act. The fraudulent act of Ronald S. Castillo is criminally liable. His

   liability with the corporation is for more than $3,000,000.00 and to Efrain Gonzalez and

   Yessennia Candelaria for $3,000,000,00.


                                                                                                  16
        Case 3:20-cv-01484-PAD Document 1 Filed 09/17/20 Page 17 of 21


70. Also, Juan Alvarez, was an employee of PDP, a medical clinic, owned by Efrain Gonzalez, and

   requested Juan Alvarez to incorporate Organic Med Growers, Inc. Mr. Alvarez presented

   documents that were inconsistent with the assignment Efrain Gonzalez gave to him. McConnell

   attorney Francisco J. Pavia provided us a document supposedly used at the Department of State

   and or/ the Department of Health with information on percentages participations or shares of the

   initial officers. Efrain Gonzalez noticed that his signature was forged; also his wife noticed that

   her signature was forged. Our expert witness also states that their signatures were forget.

   EXHIBIT 7. Juan Alvarez assigned himself shares of the Organic Med Growers, Inc. The

   fraudulent act of Juan Alvarez is criminally liable. His liability with the corporation is for more

   than $3,000,000.00 and to Efrain Gonzalez and Yessennia Candelaria for another estimated sum

   of $3,000,000,00.

71. Efrain Gonzalez and Ronald S Castillo submitted a corporate resolution at the Department of

   State where they stated that Juan Alvarez was not President of the corporation and had no

   shares. EXHIBIT 8

72. Using Juan Alvarez and Ronald S Castillo, who are not shareholders of Organic Med Growers,

   Inc., Defendants have changed the Organic Med Growers, Inc. structure causing damages to the

   corporation and depriving Efrain Gonzalez and Yessennia Candelaria of their property rights in

   Organic Med Growers, Inc. And now, the same illegal alleged majority pretend to merge

   Organic Med Growers Inc with OMG Puerto Rico LLC to take the assets of Organic Med

   Growers Inc business.

73. The violation of the fiduciary duties and loyalty by defendants to Organic Med Growers, Inc.,

   which will destroy the corporation business and the corporation itself, will also inflict economic

   damages to Efrain Gonzalez and Yessennia Candelaria which amount to damages not less than

   $3,000.000.00.


                                                                                                   17
          Case 3:20-cv-01484-PAD Document 1 Filed 09/17/20 Page 18 of 21


74. The fraudulent acts and tortious behavior done by defendants are compensated under Article

   1802 of the Puerto Rico Civil Code.

VII.   FOURTH CAUSE OF ACTION: DISQUALIFICATION OF DEFENDANTS LEGAL

       REPRESENTATION

75. The law offices of McConnell Valdes, through Francisco J. Pavia, Esq., represented co-

   defendants Martin Aviles, Jeff Swetnam, Ray Pitre, Jorge Stadler, and Felix Rosa, in

   negotiations of either, to sell their property rights in the corporation to plaintiffs or trying to buy

   the property rights of the plaintiffs in the corporation or to get new investors.

76. The office of McConnell Valdes has appeared as attorney of record for Organic Med Growers,

   Inc.

77. As legal representative of both; of codefendants Martin Aviles, Jeff Swetnam, Ray Pitre, Jorge

   Stadler, and Felix Rosa, who are also the shareholders and directors of OMG Puerto Rico LLC,

   they cannot objectively fulfill the ethical duties to Organic Med Growers, Inc. nor can they

   avoid the clear and unequivocal conflict of interest created by the simultaneous or successive

   legal representation of both, the shareholders, the directors and Organic Med Growers, Inc.

   Liquilux v. Berrios, 138 DPR 850.

78. Even the legal reps of the defendants contacted Efrain Gonzalez, sending him a contract for his

   approval. But the agreement did not involved Efrain Gonzalez or Yessennia Candelaria

   participations. It was the minority proposal to sell their 49%, and did not include Juan Alvarez

   or Ronald S. Castillo.

79. Furthermore, negotiations between Efrain Gonzalez and the minority group did not prosper.

80. At the beginning of negotiations, at the end of year 2019, one of the alleged stockholders,

   Ronald Steven Castillo was a director of Organic Med Growers, Inc., along with plaintiff Efrain

   Gonzalez, who was also an officer. For that time, Mr. Castillo sold his propriety rights in the


                                                                                                       18
            Case 3:20-cv-01484-PAD Document 1 Filed 09/17/20 Page 19 of 21


       corporation to four new investors. Now, Mr. Castillo is an “alleged stockholder” of Organic

       Medical Group, Inc., aside with the first group represented by McConnel Valdes that are using

       the nonexistent stocks of Castillo to allege majority (duplication of participation). With such

       illegal and fraudulent act, the “alleged stockholders” held a meeting under Rule 7.17 of the

       Puerto Rico General Corporations Act to remove Efrain Gonzalez and Yessenia Candelaria from

       the Board of Directors, by majority votes, overpassing the unanimous requirement to elect a

       new Board of Directors when the positions are not vacant as stated in Rule 7.01 of the Puerto

       Rico General Corporations Act.

   81. After the illegal act electing a new Board of Organic Med Growers, Inc., the directors named

       McConnell Valdes as their legal representatives for the corporation.

   82. Then, under the legal representation of McConnell Valdes, the board of directors of Organic

       Med Growers, Inc. created OMG Puerto Rico LLC and merged both corporations, with the

       intention to destroy McConnell Valdes client, Organic Med Growers, Inc.

   83. This simultaneous representation by McConnell is not ethically correct. Liquilux v. Berrios,

       138 DPR 850. We respectfully request the disqualification of McConnell Valdes as legal

       representative of Organic Med Growers, Inc. for conflict of interest.

   84. We respectfully request a jury trial.

       WHEREFORE, it is requested from this Honorable Court that declares the present claim

admissible and that, consequently: (1) allow plaintiffs Gonzalez and Candelaria to act on behalf of

Organic Med Growers, Inc. as they are the only shareholders of the corporation that have no conflict of

interest with OMG Puerto Rico LLC; (2) issue a cease and desist order and/or against the individual

defendants, prohibiting them from continuing their actions directed at the economic impairment and

dissolution of Organic Med Growers, Inc., and forbid OMG Puerto Rico LLC continue to use the assets

belonging to Organic Med Growers, Inc., particularly the transfer of Organic Med Growers, Inc.


                                                                                                    19
            Case 3:20-cv-01484-PAD Document 1 Filed 09/17/20 Page 20 of 21


licenses to OMG Puerto Rico LLC; (3) order a judicial administrator for Organic Med Growers, Inc.

until the final disposition of the instant case; (4) order the rendering of accounts and books of

Defendants; (5) condemn Martin Aviles, Jeffrey Swetnam, Ray Pitre, George Stadler, Roy Chu, Juan

Alvarez and Ronald S. Castillo and their spouses their conjugal partnerships; and OMG Puerto Rico

LLC, in solidarity payment of $6,000,000.00 to Organic Med Growers, Inc, for fraud, breach of their

duties, fiduciary and loyalty, a tortious behavior. under Article 1802 of the Civil Code; (7) in the.

alternatively, provide the remedies requested in the preceding paragraph and; (8) condemn OMG

Puerto Rico LLC to return Organic Med Growers Inc any appropriated assets, which are valued at more

than $6,000.000.00; and (9) any other remedy that this Court can pronounce.

       In Mayagüez, Puerto Rico, this September 16, 2020.

CERTIFICATE OF ELECTRONIC FILING AND SERVICE
 I hereby certify that on this same date I electronically filed the forgoing motion with the Clerk of the
Court using the CM/EFC System, and have sent a copy of this motion to Justo R. Sanchez Barea, Esq
attorney for the Commonwealth of Puerto Rico in the state case, via E-Mail jsanchez1@justicia.pr.gov
and Mario J. Garcia Incera Esq.; mgarinc@hotmail.com
 In Mayagüez, Puerto Rico, this September 16, 2020.
                                                           /S/Gerardo González-Román
                                                            USDC-PR 209314
                                                            PO Box 1421
                                                            Boquerón, Puerto Rico 00622
                                                            (787)643-3730
                                                            jerrygon6004@yahoo.com




                                                                                                      20
Case 3:20-cv-01484-PAD Document 1 Filed 09/17/20 Page 21 of 21




                                                                 21
